Citation Nr: 1810074	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-21 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the proceeding has been associated with the record. 

In January 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  Subsequently, the appeal was denied in a September 2015 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court granted a Joint Motion for Remand, which vacated and remanded the Board's September 2015 decision.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was not first manifested during active duty service or the first post-service year; the weight of the competent and credible evidence is against a finding that bilateral hearing loss is related to military service. 

2.  Tinnitus was not first manifested during active duty service or the first post-service year; the weight of the competent and credible evidence is against a finding that tinnitus is related to military service. 

	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).
 
2.  The criteria for service connection for tinnitus are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.

Law and Analysis 

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability and tinnitus are not diseases listed under 38 C.F.R. 
§ 3.309(a), organic diseases of the nervous system are listed as disabilities subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature; hence, the Veteran's hearing loss, as well as his tinnitus, to the extent that they have been shown by the evidence as being disabling, may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

A decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With respect to claims for service connection for hearing loss, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends he has bilateral hearing loss and tinnitus related to his active duty service.  Specifically, he reports that his bilateral hearing loss and tinnitus began suddenly after exposure to rifle, machine gun, and artillery fire while training at Fort Polk in the 1970s.  He reports exposure to small arms, artillery, and heavy equipment noise in the military without hearing protection.  He denies civilian recreational noise exposure.  

The Veteran's Form DD-214 lists his Military Occupational Specialty as artillery survey specialist.  The Veteran's service treatment records showed normal hearing on entrance and exit, with the exception of mild to moderate high frequency hearing loss at 6000 Hz AU.  Notably, on the Veteran denied any ear trouble on a Report of Medical History obtained in conjunction with his separation examination.  However, he reported numerous other complaints such as painful joints, sinusitis, pain in the chest, and broken bones.  On the Veteran's Reserve Enlistment Physical dated in 1983, measurable hearing loss at the 4000 decibel range was shown in the left ear.

The Veteran underwent a VA examination in January 2010.  He reported difficulty hearing and constant bilateral tinnitus.  He indicated that both problems began suddenly after exposure to rifle, machine gun, and artillery fire while training at Fort Polk in the 1970s.  The Veteran reported exposure to small arms, artillery, and heavy equipment noise in the military without hearing protection.  He reported civilian occupational noise exposure, to include construction and maintenance.  He denied civilian recreational noise exposure.  He reported an onset of tinnitus in the 1970s subsequent to Army training with small arms, artillery, and heavy equipment.  The examiner diagnosed bilateral sensorineural hearing loss, normal to severe.  The examiner noted that the claims file was not present for review.  He explained that without review of the claims file, he could not render an opinion regarding the etiology of the Veteran's hearing loss and tinnitus without resorting to mere speculation.

In March 2010, the January 2010 VA examiner provided an addendum opinion.  He noted that the Veteran's service treatment records included four active duty military hearing tests.  He noted that the earliest examination dated in October 1975 indicated normal thresholds from 500-4k Hz with mild loss at 6k Hz, AU.  He stated that a test dated in August 1977 indicated normal thresholds from 500-6k Hz AU.  He reported that an undated test indicated mild 6k Hz loss AD and mild 4k-6k Hz loss AS.  The examiner indicated that the last active duty examination dated in July 1979 documented normal thresholds from 500-4k Hz with moderate 6k Hz loss AD, and normal thresholds from 500-6k Hz AS.  The examiner further noted that a hearing test for enlistment into the Army Reserves dated in May 1983 indicated a severe high frequency (4-6k Hz) loss AD, and a mild to severe, mid-to-high (3-6k Hz) frequency loss AS.  The examiner found that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma experienced in the military.  He explained that the records indicated normal hearing from 500-4000 Hz on entry to and exit from active duty military.  He further noted that tinnitus was not mentioned in the medical record.

In a statement dated in February 2012, the Veteran indicated that his post-military occupation was as a house painter.  He explained that his exposure to loud noises was minimal, especially when compared to the artillery and heavy equipment noise exposure in service.

The Veteran underwent another VA examination in April 2012.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner found that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  She explained that no decrease or change in hearing could be observed when comparing the military audiograms.  She noted that high frequency hearing loss existed prior to military service, and was not aggravated beyond normal progression in military service.  The examiner explained that high frequency hearing loss was present on the entrance and exit examinations, but no decrease in hearing was observed.  The examiner noted that the Veteran reported recurrent tinnitus that began sometime in 1975 or 1976.  She reported that he attributed his tinnitus to artillery, rifle, and machine gun fire.  With respect to tinnitus, the examiner found that the Veteran's tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss, as tinnitus is known to be a symptom associated with hearing loss.

At the Veteran's September 2013 Travel Board hearing, he testified that he experienced acoustic trauma in service and complained about his hearing problems and tinnitus in service.  He explained that he did not have significant noise exposure in his post-service civilian occupation in construction because he was a painter.  He noted that after his work in construction, he worked as a maintenance manager without significant noise exposure.

Pursuant to the Board's January 2015 remand, the Veteran underwent another VA examination in April 2015.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner noted that there was no permanent threshold shift in either ear greater than normal measurement at any frequency between 500 and 6000 Hz.  The examiner noted that audiograms from October 1975 through July 1979 indicated hearing within normal limits from 500-6000 Hz, AU, with the exception of 6000 Hz, AD, where mild to moderate hearing loss was seen on the entrance and exit exams.  The examiner found that when service era audiograms were compared, no significant change or decrease in hearing could be observed.  The examiner noted that high frequency hearing loss was documented on an audiogram dated in May 1983, which showed that hearing loss occurred between the time of the 1979 audiogram and the 1983 audiogram.  The examiner explained that current research did not support any delay in onset of hearing loss from the time of the noise exposure; therefore, the hearing loss shown on the 1983 audiogram had to have occurred after the Veteran's period of active duty service.

In June 2017, the Veteran submitted statements from his aunt and ex-wife, which asserted that the Veteran had experienced hearing difficulty since his separation from the active duty.

Bilateral Hearing Loss

Upon a careful review of the evidence above, the Board finds that the competent and reliable evidence is against a finding of service connection for bilateral hearing loss.  

Based upon a review of the record and the Veteran's contentions, it is conceded that the Veteran indeed had noise exposure during service.  However, the medical evidence of record indicates that his bilateral hearing loss is not related to service. In that regard, the evidence does not show that the Veteran's current sensorineural hearing loss was initially sustained during service, manifested within one year of his separation from service, or resulted from an event or injury that occurred during his active duty service.

Concerning in-service disease, the Veteran's service treatment records do not reflect that the Veteran had a hearing loss disability for VA compensation purposes at any point during his period of service.  None of the service audiometric results demonstrated findings of a hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  

The evidence also does not show that the Veteran's bilateral hearing loss manifested within one year from his separation from service.  In this regard, the first evidence of hearing loss after service was in a 1983 audiogram for enlistment into the Army Reserves.  Given the absence of hearing test results during the one year period following service, there is simply no basis in the record for determining that the Veteran's bilateral hearing loss manifested to a compensable degree within one year from his separation from service in October 1979.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Finally, the evidence does not show that the Veteran's bilateral hearing loss is related in any way to his active duty service, to include his claimed in-service acoustic trauma.  As noted above, the Veteran's hearing upon entry and separation from service was normal, and there was no threshold shift in hearing during service.  Further, the only medical etiological opinions of record indicate that the Veteran's bilateral hearing loss is not related to service.  

In this regard, the March 2010 VA examiner found that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma experienced in the military.  He explained that the records indicated normal hearing from 500-4000 Hz on entry to and exit from active duty military.  

The April 2012 VA examiner also found that the Veteran's hearing loss was not caused by or due to military noise exposure.  In formulating her opinion, she explained that no decrease or change in hearing could be observed when comparing the military audiograms.  She noted that high frequency hearing loss existed prior to military service, and was not aggravated beyond normal progression in military service.  The examiner explained that high frequency hearing loss was present on the entrance and exit examinations, but no decrease in hearing was observed.  

The April 2015 VA examiner noted that there was no permanent threshold shift in either ear greater than normal measurement at any frequency between 500 and 6000 Hz.  The examiner noted that audiograms from October 1975 through July 1979 indicated hearing within normal limits from 500-6000 Hz, AU, with the exception of 6000 Hz, AD, where mild to moderate hearing loss was seen on the entrance and exit examinations.  The examiner found that when service era audiograms were compared, no significant change or decrease in hearing could be observed.  The examiner noted that high frequency hearing loss was noted on an audiogram dated in May 1983, which showed that hearing loss occurred between the time of the 1979 audiogram and the 1983 audiogram.  The examiner explained that current research did not support any delay in onset of hearing loss from the time of the noise exposure; therefore, the hearing loss shown on the 1983 audiogram had to have occurred after the Veteran's period of active duty service.

The Board finds that these opinions were rendered following a review of all of the evidence contained in the claims file, to include the Veteran's lay statements, and they are not rebutted by any contrary medical opinions.

The Board has considered the Veteran's lay assertions that his hearing loss disability is related to his in-service noise exposure.  He is competent to report decreased hearing acuity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Board does not find his statements regarding a continuity of symptoms since service to be credible.  On his military separation Report of Medical History form in July 1979, the Veteran endorsed painful joints, sinusitis, pain in the chest, and broken bones.  However, he did not report difficulty hearing.  The Board finds that this contemporaneous denial of hearing loss is more probative than the current lay assertions of hearing loss since service.  The lack of complaints of hearing difficulty at the time of his service separation combined with the lack of audiometric findings of a hearing loss disability at separation weigh strongly against his more recent assertions that his current hearing loss disability has persisted since service.  These statements have been made more than 20 years after the Veteran's separation from active service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

Similarly, while the Veteran has submitted lay statements from his ex-wife and aunt noting that he had difficulty hearing since service.  Neither is shown to have the necessary medical training to diagnose whether the Veteran's hearing acuity sufficient to constitute a disability for VA purposes.  The Board has placed greater probative weight on the contemporaneous service records to include the Veteran's report of medical history and separation examination that do not establish that he had a hearing loss disability during service.   

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for bilateral hearing loss.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The claim is denied.

Tinnitus

With regards to the Veteran's claim for entitlement to service connection for tinnitus, the Board finds that while there is competent evidence of current tinnitus, the preponderance of the competent evidence is against a finding that the current tinnitus is due to noise exposure in service.  Again, VA has conceded that the Veteran was exposed to acoustic trauma during service.  Further, the Veteran is competent to state that he experiences tinnitus now.  As such, his testimony is admissible as competent evidence to establish an initial diagnosis after service.
Thus, the question before the Board is whether the Veteran's tinnitus is more likely than not incurred in or aggravated by his military service.  The Board must conclude it is not, as there is no medically sound basis for attributing the tinnitus to service.

On the basis of the service treatment records alone, excluding the Veteran's post-service testimony, tinnitus was not affirmatively shown to be present in service, and service connection under 38 U.S.C. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  In this regard, the Veteran's service treatment records contain neither the Veteran's lay statements regarding tinnitus nor any medical note or assessment of such.  Significantly, at the time of the Veteran's July 1979 military separation Report of Medical History, he denied any ear trouble or hearing loss.

Further, the only medical etiological opinions of record indicate that the Veteran's tinnitus is not related to service.  The April 2012 VA examiner found that the Veteran's tinnitus was less likely as not caused by or a result of acoustic trauma during military service.  She explained that the Veteran's tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss, as tinnitus is known to be a symptom associated with hearing loss.

The Board acknowledges and weighs the Veteran's statements that he suffered hearing loss and ringing of the ears following noise exposure in service continuing to the present, and notes that the Veteran is competent as a layperson to testify to suffering from tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board has also considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence of medical symptoms does not need be accompanied by contemporaneous medical records).  Further, the Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In July 1979, the Veteran endorsed painful joints, sinusitis, pain in the chest, and broken bones.  However, he did not report tinnitus.  The Board finds that this contemporaneous denial of tinnitus is more probative than the current lay assertions of tinnitus since service.  These statements have been made more than 20 years after the Veteran's separation from active service.  See Harvey, 6 Vet. App. at 394. 

Similarly, while the Veteran has submitted lay statements from his ex-wife and aunt noting that he had difficulty hearing since service.  The Board has placed greater probative weight on the contemporaneous service records to include the Veteran's report of medical history and separation examination that do not establish that he had tinnitus during service.   

The Board gives more weight to the April 2012 VA medical report, which is competent medical evidence rendered by a medical professional, that indicates that the Veteran's tinnitus is more likely than not linked with his current nonservice-connected hearing loss which had its onset post-service, and is less likely than not etiologically related to his service for that reason.  This opinion was rendered by a health care provider with the training and experience necessary to render a medical opinion on the causes and etiology of a hearing-related disability. 

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a tinnitus disability, as the record weighs against continuity of symptoms since service.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence.  See generally Gilbert, 1 Vet. App. at 49; Ortiz, 274 F.3d at 1361.  The claim is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


